                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        SCOTT JOHNSON,
                                   8                                                        Case No. 5:20-cv-08778-EJD
                                                       Plaintiff,
                                   9                                                        ORDER TO SHOW CAUSE WHY
                                                v.                                          ACTION SHOULD NOT BE DISMISSED
                                  10
                                        JOHN J BERTOLOTTI, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed the present action on December 11, 2020. Dkt. No. 1.

                                  14   Defendant answered on January 19, 2021, and there has been no activity in the case since.

                                  15          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  16   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  17   (1962). Plaintiff is directed to file a written response to this order by July 2, 2021 and to appear

                                  18   before the Court on July 15, 2021, at 10:00 a.m. and show cause why this action should not be

                                  19   dismissed with prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure

                                  20   41(b). If Plaintiff fails to file a written response by July 2, 2021, the Court will dismiss the action

                                  21   with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 25, 2021

                                  24                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28   Case No.: 5:20-cv-08778-EJD
                                       ORDER TO SHOW CAUSE WHY ACTION SHOULD NOT BE DISMISSED
                                                                        1
